DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 05/04/2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/Remarks filed 05/24/2022, with respect to the rejection of claim 7 under 35 USC 112(b) have been fully considered and are persuasive. The rejection of claim 7 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments with respect to claims 1 and 16, with respect to the mattress having a length of at least 75 inches and a thickness of at least about 7 inches & securing a cutting device within or to the cylindrical bag have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive. On Pgs. 7 – 9 it is argued that Lewis alone or in view of Holbrook does not teach the introduction of a compressed and rolled mattress into a bag with a tubular sleeve; and seems to allege that the method as taught by Lewis cannot be modified with Holbrook to teach a bag wherein the compressed and rolled mattress is introduced. The Office respectfully disagrees. As per the response of The Office in the Examiner’s Answer to Appeal Brief filed 07/26/2021 & the Patent Board Decision dated 03/24/2022; it is the position of the Examiner that Lewis is relied upon to teach a mattress which is compressed, rolled, introduced into a sleeve, and finally placed within an outer container comprising a box for shipping (see the rejection of claims 1 and 16 below for the identified elements of Lewis). The modification of Lewis in view of Holbrook  is only to introduce the compressed, rolled, and sleeved mattress of Lewis into the bag as taught by Holbrook instead of the box for shipping. It is not the position of The Office to replace the sleeve as taught by Lewis with the cylindrical bag as taught by Holbrook, only to replace the box of Lewis. This much was identified in the Patent Board Decision dated above. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it was further argued that there “would have been no apparent reason for one of ordinary skill in the art to have used the roll packing system of Lewis to introduce a mattress into the bag of Holbrook.” The Office respectfully disagrees. It is presented that a mere allegation of a lack of motivation does not constitute a reason as to why the references could be modified – particularly since there was no acknowledgment or argumentation pertaining to the specific motivations provided in the rejection (either herein or in the Final Office Action dated 12/07/2020).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting device secured within or to the cylindrical bag must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 5 recites, “compressing the cushion into a cylindrical shape…” However, based on the amendments throughout the claim set it appears that the line should recite, “compressing the mattress into a cylindrical shape…” and will be interpreted as such.
Appropriate correction is required.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 16-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6,739,107 B1) in view of Holbrook (US D655,085 S), and in further view of Delapierre (FR 2655024A).
Regarding claim 1, Lewis teaches a method of packaging and shipping a mattress (See Figs 11-15, #6 for mattress), the method comprising:
supplying a mattress to a roll packing machine (See Figs 10-15);
compressing the mattress into a cylindrical shape (See progression of Figs 11-13 illustrating that the mattress is compressed and rolled into a cylindrical shape) using the roll packing machine (See Fig 11 & col 8, lines 61-64 - "...The nozzle 60 of the vacuum hose 58 is inserted into an opening of the enclosure 8 and the vacuum pump is activated to compress the mattress (FIG. 11)...") to provide a compressed mattress (See col 4, lines 45-60; col 8, lines 55-64; and see Figs 10-15 which all describe and illustrate the compression of a mattress into a cylindrical shape);
introducing the compressed mattress (Figs 13-14) into a sleeve (See Figs 13-14, #2) preventing expansion of the mattress (See col 8, line 64 - col 9, line 1 that states, "The mattress is then rolled up with the vacuum hose 58 connected to the enclosure 8 to maintain the mattress in its compressed state (FIGS. 12-13). Once the mattress 6 has been rolled, the outer cover 2 is pulled or placed over the coiled mattress 6 (FIG. 14). After this, the vacuum hose 58 is removed from the enclosure to cause the mattress to expand to fit snugly in the outer cover 2 (FIG. 15). Other expansion restrictors, such as tape or ties for example, may be used, but the illustrated sleeve approach is fast and convenient." The outer cover {Fig 16, #2} is the identified "sleeve" as-claimed);
enclosing the compressed mattress and the sleeve in an outer container (See Figs 16-18) by inserting the compressed mattress and the sleeve in the outer container with the roll packing machine (Examiner interprets Figs 10-18 as a roll packaging machine system, wherein a mattress is compressed, rolled, inserted into a sleeve, and inserted into an outer container. Therefore, the insertion of the compressed mattress into an outer container is interpreted as part of the roll packaging machine); and
shipping the compressed mattress to a customer (See col 3, lines 57-58 describing the shipping of the compressed mattress and sleeve to a customer).
	However, Lewis does not specifically teach the mattress having a length of at least 75 inches and a thickness of at least about 7 inches;
enclosing the compressed mattress and the sleeve preventing expansion of the mattress in a cylindrical bag by:
inserting the compressed mattress into the cylindrical bag through a first longitudinal end of the cylindrical bag until a tubular sleeve of the cylindrical bag surrounds an entirety of the compressed mattress;
closing a first end piece of the cylindrical bag over a first longitudinal end of the compressed; mattress, a second end piece of the cylindrical bag covering a second longitudinal end of the compressed mattress;
the cylindrical bag including at least one handle attached to the tubular sleeve proximate to each of the first longitudinal end and the second longitudinal end enabling transport of the cylindrical bag and the compressed mattress therein;
securing a cutting device within or to the cylindrical bag; and
shipping the compressed mattress to a customer in the cylindrical bag without inserting the cylindrical bag in any other container.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a mattress having a length of at least 75 inches and a thickness of about 7 inches because Applicant has not disclosed that a mattress with those dimensions provides an advantage, is used for a particular purpose, or solves a stated problem over other forms of thermoplastic polymers. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to be performed with a mattress with the above dimensions because a standard twin-sized bed constitutes 75 inches in length by 38 inches in width. Therefore, it would have been an obvious matter of design choice to modify Lewis to obtain the invention as specified in claim 1 – specifically using a mattress with a length of at least 75 inches and a thickness of about 7 inches.
	Holbrook teaches enclosing the compressed mattress and the sleeve preventing expansion of the mattress in a cylindrical bag (See Figs 1 – 18 that illustrates the cylindrical bag surrounding an entirety of the compressed mattress) with: 
inserting the compressed mattress into the cylindrical bag through a first longitudinal end of the cylindrical bag (See annotated Fig 1 below illustrating that the compressed mattress is inserted into the cylindrical bag through a first longitudinal end of the bag) until a tubular sleeve of the cylindrical bag surrounds an entirety of the compressed mattress (See Fig 8); 
closing a first end piece of the cylindrical bag over a first longitudinal end of the compressed mattress (See Figs 4 & 5), a second end piece of the cylindrical bag covering a second longitudinal end of the compressed mattress (See Figs 4 & 5); 
the cylindrical bag including at least one handle attached to the tubular sleeve proximate to each of the first longitudinal end and the second longitudinal end enabling transport of the cylindrical bag and the compressed mattress therein (See annotated Fig 1 below illustrating a first end piece covering a first longitudinal end of the mattress, a second end piece covering a second end of the mattress, and a handle attached to the tubular sleeve. According to Merriam Webster, proximate is defined as, “very near, close.” According to this definition, the handles illustrated in annotated Fig 1 below are proximate to the ends since “proximate” is a relative term); and 

    PNG
    media_image1.png
    706
    493
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 9 from Holbrook illustrating the above elements of the bag in claim 1.

shipping the compressed mattress to a customer in the cylindrical bag without inserting the cylindrical bag in any other container (Lewis as modified by Holbrook would replace the cardboard box illustrated in Figs 16-18 of Lewis with the cylindrical bag as illustrated by Holbrook without inserting the compressed and packaged mattress into any other container).
	Lewis teaches an apparatus for compressing a mattress into a cylindrical form, inserted the compressed mattress into a sleeve, and then packaging the sleeve into a cardboard box (see Fig 17). One of ordinary skill in the art would recognize that the packaging of the mattress into the cardboard box presents clear transportation and logistical problems. There is clear wasted space illustrated in Fig 17 when packaging using a cardboard box, and there are subsequently no apparent structures to grasp the box during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Holbrook to include a mattress inserted into a sleeve which is then inserted into a cylindrical bag with handles with the motivation of minimizing wasted space and providing a method for transporting or moving the compressed and packaged mattress.
	However, Lewis in view of Holbrook does not specifically teach securing a cutting device within or to the cylindrical bag.
	Delapierre teaches securing a cutting device within or to the cylindrical bag (See Fig 1 illustrating a cutting device. See the provided translation, in particular lines 13-14; lines 57-61 - "...The object of the present invention is therefore the production of a device for opening packages, which is of simple construction and installation, as well as easy handling when opening the package. 'a packaging. This device is also such that it is positioned on the packaging after the latter has been produced and it therefore does not imply, for this reason, any restriction or constraint concerning the production of the packaging..."; and lines 83-85 - "...This fixing means 3 may, for example, consist of glue or a hookshaped stud as is more precisely shown in FIG. 2, this stud being made projecting from one of the faces of the lamella...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis in view of Holbrook to incorporate the teachings of Delapierre to include securing a cutting device within or to the cylindrical bag with the motivation of providing a means to easily open traditionally hard-to-open packages without restricting or constraining the packaging itself; as recognized by Delapierre in lines 18-19, lines 22-24, lines 38-41, and lines 57-61.

Regarding claim 2, Lewis further teaches wherein enclosing comprises enclosing the compressed mattress in the cylindrical bag with the tubular sleeve comprising a thermoplastic polymer (See col 3, lines 4-6 that states, "Upon completion of the rolling of the article, a restraint, such as an outer cover, which may be in the form of a plastic sleeve, may be placed over the article." Note that the sleeve {Figs 11-15, #2} is the "outer cover" described above; and is therefore comprised of plastic - a thermoplastic polymer).

Regarding claim 4, Lewis further teaches wherein introducing the compressed mattress into the sleeve comprises: supplying a sheet (See Fig 10, #8) with the mattress to the roll packing machine (See Figs 11-15); and
wrapping the sheet around an exterior surface of the mattress using the roll packing machine (See col 4, lines 36-44 that states, "Before a vacuum is used to compress the mattress 6, and typically before the mattress is placed on the support surface 14 of the apparatus 10 for packaging, it may be first inserted into a flexible, air impervious enclosure 8 (as can be seen in FIG. 10). The enclosure 8 enables the creation of a vacuum in the enclosure to thereby compress the mattress. The enclosure 8 may comprise, for example, a sealed plastic envelope or wrapper.").

Regarding claim 5, Lewis further teaches wherein supplying the sheet comprises selecting a sheet comprising a non-woven fabric (See col 4, lines 36-44 that states, "...The enclosure 8 may comprise, for example, a sealed plastic envelope or wrapper." One of ordinary skill would recognize that plastic is a non-woven fabric).

Regarding claim 7, Lewis does not specifically teach wherein enclosing the compressed mattress in the cylindrical bag further comprises: closing a zipper provided about a circumference of the first end piece and about a circumference of the first longitudinal end of the tubular sleeve to completely enclose the compressed mattress within the cylindrical bag.
Holbrook teaches, wherein enclosing the compressed mattress in the cylindrical bag further comprises: closing a zipper provided about a circumference of the first end piece and about a circumference of the first longitudinal end of the tubular sleeve to completely enclose the compressed mattress within the cylindrical bag (See annotated Fig 3 below of Holbrook below illustrating the mattress contained within a bag, with a zipper closing the circumference to enclose the mattress within).

    PNG
    media_image2.png
    586
    541
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 3 illustrated the compressed mattress inserted into a bag with a zipper closing the longitudinal end to enclose the compressed mattress.
Lewis teaches an apparatus for compressing a mattress into a cylindrical form, inserted the compressed mattress into a sleeve, and then packaging the sleeve into a cardboard box (see Fig 17). One of ordinary skill in the art would recognize that the packaging of the mattress into the cardboard box presents clear transportation and logistical problems. There is clear wasted space illustrated in Fig 17 when packaging using a cardboard box, and there are subsequently no apparent structures to grasp the box during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Holbrook to include a mattress inserted into a sleeve which is then inserted into a cylindrical bag with handles with the motivation of minimizing wasted space and providing a method for transporting or moving the compressed and packaged mattress.

Regarding claim 16, Lewis teaches Lewis teaches A method of packaging and shipping a mattress (See Figs 11-15, #6 for mattress), the method comprising:
rolling a mattress into a compressed cylindrical shape (See progression of Figs 11-13 illustrating that the mattress is compressed and rolled into a cylindrical shape) using the roll packing machine (See Fig 11 & col 8, lines 61-64 - "...The nozzle 60 of the vacuum hose 58 is inserted into an opening of the enclosure 8 and the vacuum pump is activated to compress the mattress (FIG. 11)...") to provide a compressed mattress (See col 4, lines 45-60; col 8, lines 55-64; and see Figs 10-15 which all describe and illustrate the compression of a mattress  into a cylindrical shape);
introducing the mattress in the compressed cylindrical shape in an outer container (See Figs 16-18) by inserting the compressed mattress into the outer container with the roll packing machine (Examiner interprets Figs 10-18 as a roll packaging machine system, wherein a mattress is compressed, rolled, inserted into a sleeve, and inserted into an outer container. Therefore, the insertion of the compressed mattress into an outer container is interpreted as part of the roll packaging machine); and
shipping the compressed mattress to a customer (See col 3, lines 57-58 describing the shipping of the compressed mattress and sleeve to a customer).
	However, Lewis does not specifically teach the mattress having a length of at least 75 inches and a thickness of at least about 7 inches;
introducing the mattress in the compressed cylindrical shape into a bag by:
inserting the compressed mattress into the bag through a first longitudinal end of the bag with the roll packing machine until a tubular sleeve of the bag surrounds an entirety of the mattress;
closing a first end piece of the bag over a first longitudinal end of the mattress, a second end piece of the bag covering a second longitudinal end of the mattress;
the bag including at least one handle attached to the tubular sleeve enabling transport of the bag and the mattress therein;
securing a cutting device within or to the bag; and
shipping the compressed mattress to a customer in the bag without placing the bag in additional packaging.	
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a mattress having a length of at least 75 inches and a thickness of about 7 inches because Applicant has not disclosed that a mattress with those dimensions provides an advantage, is used for a particular purpose, or solves a stated problem over other forms of thermoplastic polymers. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to be performed with a mattress with the above dimensions because a standard twin-sized bed constitutes 75 inches in length by 38 inches in width. Therefore, it would have been an obvious matter of design choice to modify Lewis to obtain the invention as specified in claim 1 – specifically using a mattress with a length of at least 75 inches and a thickness of about 7 inches.
	Holbrook teaches introducing the mattress in the compressed cylindrical shape into a bag by (See Figs 1 – 18 that illustrates the cylindrical bag surrounding an entirety of the compressed mattress): 
inserting the compressed mattress into the bag through a first longitudinal end of the bag with the roll packing machine until a tubular sleeve of the bag surrounds an entirety of the mattress (See annotated Fig 1 above illustrating Fig 9 of Holbrook that the compressed mattress is inserted into the cylindrical bag through a first longitudinal end of the bag such that the bag surrounds the entirety of the mattress); 
closing a first end piece of the bag over a first longitudinal end of the mattress, a second end piece of the bag covering a second longitudinal end of the mattress (See Figs 4 & 5), a second end piece of the cylindrical bag covering a second longitudinal end of the compressed mattress (See Figs 4 & 5); 
the bag including at least one handle attached to the tubular sleeve enabling transport of the bag and the mattress therein (See annotated Fig 1 above {in the rejection of claim 1} illustrating a first end piece covering a first longitudinal end of the mattress, a second end piece covering a second end of the mattress, and a handle attached to the tubular sleeve. According to Merriam Webster, proximate is defined as, “very near, close.” According to this definition, the handles illustrated in annotated Fig 1 below are proximate to the ends since “proximate” is a relative term); and 
shipping the compressed mattress to a customer in the bag without placing the bag in additional packaging (Lewis as modified by Holbrook would replace the cardboard box illustrated in Figs 16-18 of Lewis with the cylindrical bag as illustrated by Holbrook without inserting the compressed and packaged mattress into any other container).
	Lewis teaches an apparatus for compressing a mattress into a cylindrical form, inserted the compressed mattress into a sleeve, and then packaging the sleeve into a cardboard box (see Fig 17). One of ordinary skill in the art would recognize that the packaging of the mattress into the cardboard box presents clear transportation and logistical problems. There is clear wasted space illustrated in Fig 17 when packaging using a cardboard box, and there are subsequently no apparent structures to grasp the box during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Holbrook to include a mattress inserted into a sleeve which is then inserted into a cylindrical bag with handles with the motivation of minimizing wasted space and providing a method for transporting or moving the compressed and packaged mattress.
	However, Lewis in view of Holbrook does not specifically teach securing a cutting device within or to the cylindrical bag.
	Delapierre teaches securing a cutting device within or to the cylindrical bag (See Fig 1 illustrating a cutting device. See the provided translation, in particular lines 13-14; lines 57-61 - "...The object of the present invention is therefore the production of a device for opening packages, which is of simple construction and installation, as well as easy handling when opening the package. 'a packaging. This device is also such that it is positioned on the packaging after the latter has been produced and it therefore does not imply, for this reason, any restriction or constraint concerning the production of the packaging..."; and lines 83-85 - "...This fixing means 3 may, for example, consist of glue or a hookshaped stud as is more precisely shown in FIG. 2, this stud being made projecting from one of the faces of the lamella...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis in view of Holbrook to incorporate the teachings of Delapierre to include securing a cutting device within or to the cylindrical bag with the motivation of providing a means to easily open traditionally hard-to-open packages without restricting or constraining the packaging itself; as recognized by Delapierre in lines 18-19, lines 22-24, lines 38-41, and lines 57-61.

Regarding claim 17, Lewis further teaches introducing the mattress (Figs 13-14) in the compressed cylindrical shape into an expansion preventing sleeve (See col 8, line 64 - col 9, line 1 that states, "The mattress is then rolled up with the vacuum hose 58 connected to the enclosure 8 to maintain the mattress in its compressed state (FIGS. 12-13). Once the mattress 6 has been rolled, the outer cover 2 is pulled or placed over the coiled mattress 6 (FIG. 14). After this, the vacuum hose 58 is removed from the enclosure to cause the mattress to expand to fit snugly in the outer cover 2 (FIG. 15). Other expansion restrictors, such as tape or ties for example, may be used, but the illustrated sleeve approach is fast and convenient." The outer cover {Fig 16, #2} is the identified "sleeve" as-claimed).

Regarding claim 20, Lewis further teaches placing a sheet over the mattress before rolling the mattress into the compressed cylindrical shape (Fig 10 illustrates that an enclosure {sheet} #8 is placed around the mattress before the mattress is compressed into a cylindrical shape).

Regarding claim 21, Lewis further teaches wrapping the sheet around the mattress while rolling the mattress into the compressed cylindrical shape (See col 4, lines 36-44 that states, "Before a vacuum is used to compress the mattress 6, and typically before the mattress is placed on the support surface 14 of the apparatus 10 for packaging, it may be first inserted into a flexible, air impervious enclosure 8 (as can be seen in FIG. 10). The enclosure 8 enables the creation of a vacuum in the enclosure to thereby compress the mattress. The enclosure 8 may comprise, for example, a sealed plastic envelope or wrapper." See further Figs 11-14 that illustrates that the sheet {enclosure, #8} is wrapped around the mattress while the mattress is rolled into a cylindrical shape).

Regarding claim 22, Lewis further teaches preventing expansion of the mattress in the compressed cylindrical shape with the sheet (See col 4, lines 36-44 that states, "Before a vacuum is used to compress the mattress 6, and typically before the mattress is placed on the support surface 14 of the apparatus 10 for packaging, it may be first inserted into a flexible, air impervious enclosure 8 (as can be seen in FIG. 10). The enclosure 8 enables the creation of a vacuum in the enclosure to thereby compress the mattress. The enclosure 8 may comprise, for example, a sealed plastic envelope or wrapper.").

Regarding claim 23, Lewis does not specifically teach wherein enclosing the compressed mattress in the cylindrical bag further comprises: closing a zipper provided about a circumference of the first end piece and about a circumference of the first longitudinal end of the tubular sleeve to completely enclose the compressed mattress within the cylindrical bag.
Holbrook teaches wherein introducing the mattress in the compressed cylindrical shape into the bag further comprises: closing a zipper provided about a circumference of the first end piece and about a circumference of the tubular sleeve at the first longitudinal end (See Fig 3 above which illustrates an annotated Fig 9 of Holbrook that shows that the mattress is inserted through a first longitudinal end of the tubular sleeve. See Fig 2 above which illustrates an annotated Fig 3 of Holbrook that shows that once the mattress is inserted through the first longitudinal end, the zipper is closed).
Lewis teaches an apparatus for compressing a mattress into a cylindrical form, inserted the compressed mattress into a sleeve, and then packaging the sleeve into a cardboard box (see Fig 17). One of ordinary skill in the art would recognize that the packaging of the mattress into the cardboard box presents clear transportation and logistical problems. There is clear wasted space illustrated in Fig 17 when packaging using a cardboard box, and there are subsequently no apparent structures to grasp the box during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Holbrook to include a mattress inserted into a sleeve which is then inserted into a cylindrical bag with handles with the motivation of minimizing wasted space and providing a method for transporting or moving the compressed and packaged mattress.

Claim Rejections – 35 USC §103 Design Choice
Claim 3 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Lewis in view of Holbrook and Delapierre.
Regarding claim 3, Lewis discloses selecting the tubular sleeve to comprise a thermoplastic polymer (See col 3, lines 4-6 that states, "Upon completion of the rolling of the article, a restraint, such as an outer cover, which may be in the form of a plastic sleeve, may be placed over the article.").
Lewis does not expressly teach selecting the thermoplastic polymer to comprise polyvinyl chloride.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose the thermoplastic material of the tubular sleeve to comprise polyvinyl chloride because Applicant has not disclosed that polyvinyl chloride provides an advantage, is used for a particular purpose, or solves a stated problem over other forms of thermoplastic polymers. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the plastic recited by Lewis because Lewis states that the container may be made of any plastic material, and polyvinyl chloride is well known to those of ordinary skill in the art to be utilized in this fashion. 
Therefore, it would have been an obvious matter of design choice to modify Lewis to obtain the invention as specified in claim 3.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Holbrook and Delapierre, and in further view of McLaughlin (US 2005/0284775 A1).
Regarding claim 8, Lewis in view of Holbrook and Delapierre does not specifically teach stitching a seam along a longitudinal length of the tubular sleeve.
	McLaughlin teaches stitching a seam along a longitudinal length of the tubular sleeve (Paragraph [0151] describes the edges of the packaging of Fig 2 being sewn together).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis in view of Holbrook and Delapierre to incorporate the teachings of McLaughlin to include the seams of the container being sewn together with the motivation of providing a method of closing the mattress container to provide exceptional tear resistance without causing damage, as recognized by McLaughlin in paragraph [0151].

Regarding claim 9, Lewis in view of Holbrook and Delapierre does not specifically teach plastic welding a seam along a longitudinal length of the tubular sleeve.
	McLaughlin teaches plastic welding a seam along a longitudinal length of the tubular sleeve (Paragraph [0157] describes the edges of the packaging of Fig 2 being welded together).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis in view of Holbrook and Delapierre to incorporate the teachings of McLaughlin to include welding the seam of the container with the motivation of joining the container taught by Lewis to fully encompass the rolled mattress without the container breaking during shipment.

Regarding claim 10, Lewis in view of Holbrook and Delapierre does not specifically teach wherein plastic welding the seam comprises using at least one of a high frequency welding process, a heat sealing process, or an ultrasonic welding process.
	McLaughlin teaches wherein plastic welding the seam comprises using at least one of a high frequency welding process, a heat sealing process, or an ultrasonic welding process (Paragraph [0157] describes the edges of the packing of Fig 2 being heat welded or ultrasonically fused together).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis in view of Holbrook and Delapierre to incorporate the teachings of McLaughlin to include welding the seam of the container using an ultrasonic welder or heat welder with the motivation of joining the container taught by Lewis to full encompass the rolled mattress without the container breaking during shipment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Holbrook and Delapierre, and in further view of Riemer (US 6,126,054).
Regarding claim 19, Lewis in view of Holbrook and Delapierre does not specifically teach transporting the bag by grasping the at least one handle, with the at least one handle being coupled between a pair of reinforcing straps circumferentially surrounding the tubular sleeve.
	Riemer teaches transporting the bag by grasping the at least one handle, with the at least one handle being coupled between a pair of reinforcing straps circumferentially surrounding the tubular sleeve (See annotated Fig 4 below).

    PNG
    media_image3.png
    377
    394
    media_image3.png
    Greyscale

Fig 3. Annotated Fig 1 of Riemer illustrating reinforcing straps surrounding the circumference of the tubular sleeve of the bag.
	
Holbrook teaches a bag for containing a compressed cushion with a handle for transporting the bag. Riemer teaches a bag with reinforcing straps surrounding a tubular sleeve, which would add strength to the handle. One of ordinary skill in the art would recognize that a compressed mattress (resulting from Lewis as modified by Holbrook) would have considerable weight, and reinforcing a handle used for transporting a bag containing a compressed mattress would increase the longevity of the handle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holbrook to incorporate the teachings of Riemer to include a reinforcing strap to improve the longevity of the handle of Holbrook.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731